Order entered January 10, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01405-CV

                    GREENVILLE AUTOMATIC GAS CO., Appellant

                                            V.

    AUTOMATIC PROPANE GAS AND SUPPLY, LLC AND STEVEN ANDERSON,
                            Appellees

                     On Appeal from the 196th Judicial District Court
                                  Hunt County, Texas
                             Trial Court Cause No. 77486

                                        ORDER
       We GRANT appellant’s January 9, 2014 second unopposed motion to file brief and

ORDER the brief be filed by February 17, 2014. No further extensions will be granted absent

exigent circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE